DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
3.	Claims 1, 4-8, 10, 19, 21-22 are pending. Claims 1, 4-5, 19, 21-22 are under examination on the merits. Claims 1, 6-8, 10 are amended. Claims 3, 9, 11-18, 20, 23-31 are cancelled. Claims 2 is previously cancelled. Claims 6-9, 10 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   
Jeffrey S. Melcher on 03/14/2022 to amend claim 4. Claims 6-8, 10 are rejoined. All the claims renumbered accordingly. 
Claims 1, 4-5, 19, 21-22 are allowable. Claims 6-8, 10 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I (claims 1-5, 12-16), and Group II (claims  6-11, 17-18), as set forth in the Office action mailed on 09/08/2020 is hereby withdrawn and claims 6-8, 10 are hereby In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
5.1	 Claim 4 (Page 1/3, marked as Page 2 of 6, claims dated 02/18/2022) has been replaced by –
4.	The near-infrared reflective black pigment according to claim 1, wherein an atomic ratio Al/(Ti + Mn) is 0.1 or less when the atomic ratio is expressed as the ratio of an atomic content of the aluminum element (Al) to a sum of an atomic content of the titanium element (Ti) and an atomic content of the manganese element (Mn).–

Allowable Subject Matter
6.	Claims 1, 4-8, 10, 19, 21-22 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Isobe et al. (WO 2015/080214, equivalent to US Pub. No. 2017/0029627 A1, hereinafter “”627”).
“627 teaches a near-infrared reflective black pigment comprising at least a calcium element, a titanium element, a manganese element, and an aluminum element having a perovskite phase as a main phase. “627 does not expressly  teach a bismuth element, wherein an atomic ratio [Bi]/([Ti]+[Mn]) is 0.02 or less when the atomic ratio is expressed as the ratio of 

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed near-infrared reflective black pigment comprising at least a calcium element, a titanium element, a manganese element, an aluminum element, and a bismuth element and having a perovskite phase as a main phase, wherein an atomic ratio Bi/(Ti + Mn) is 0.02 or less when the atomic ratio is expressed as the ratio of an atomic content of the bismuth element (Bi) to a sum of an atomic content of the titanium element (Ti) and an atomic content of the manganese element (Mn), wherein a solar reflectance in a wavelength range of 780 to 2500 nm in the form of a paint film containing the near-infrared reflective black pigment is 35% or more, and wherein the solar reflectance is calculated from a first spectral reflectance of the paint film on a black substrate in a range of 300 to 2500 nm by multiplying the first spectral reflectance by a weighting factor according to JIS K 5602, and the first spectral reflectance is measured using a UV-Vis-NIR spectrophotometer in which the paint film is applied to a black-and-white chart using a number 30 bar coater and baked at 110°C for 30 minutes, and a method for producing a near-infrared reflective black pigment, comprising mixing at least a calcium element, a titanium element, an aluminum element, a bismuth element and a manganese element by a wet milling method, followed by calcining the mixture at a temperature higher than 1100°C, wherein the 

The embodiment provides when at least a compound of calcium element, a compound of titanium element, and a compound of manganese element are mixed by a wet milling method and calcined to make the BET specific surface area within a range of 1.0 m2/g or more and less than 3.0 m2/g, a near-infrared reflective black pigment having improved acid resistance can be obtained. In addition, when the near-infrared reflective black pigment containing calcium element, titanium element, and manganese element described above contain specific amounts of aluminum element and/or bismuth element, the acid resistance can be further improved. Accordingly, the presently claimed invention as defined by claims 1, 4-8, 10, 19, 21-22 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/14/2022